                      UNITED STATES BANKRUPTCY COURT FOR THE
                            MIDDLE DISTRICT OF ALABAMA

IN RE:                                                               Case No.: 10-30631
                                                                     Chapter 7
ALLEGRO LAW, LLC

                  Debtor.
___________________________

                                   MOTION TO WITHDRAW

         COMES NOW Lucy E. Tufts and moves the Court for leave to withdraw as counsel for

Carly Wilkins, as Trustee for Debtor Allegro Law, LLC, in the above-captioned matter. The

Trustee will continue to be represented in this matter by attorney Steve Olen.

         The undersigned attorney respectfully requests the Court to enter an order granting this

motion and allowing Lucy E. Tufts to withdraw as counsel in this case.


                                              Respectfully submitted,
                                              /s Lucy E. Tufts
                                              LUCY E. TUFTS (TUFTL1447)
                                                  ASB-1447-C52T
                                              Cunningham Bounds, LLC
                                              1601 Dauphin Street
                                              Mobile, Alabama 36604
                                              251-471-6191
                                              251-479-1031 (fax)

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this the 23rd day of December, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to all counsel of record.

                                                      /s Lucy E. Tufts
                                                      LUCY E. TUFTS




                                                  1

Case 10-30631         Doc 6128     Filed 12/23/20 Entered 12/23/20 13:26:15            Desc Main
                                   Document      Page 1 of 1
